Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, on the ground that the verdict is against the weight of the credible evidence. Present— ¡Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to reverse the judgment and dismiss the complaint on the ground that the evidence failed to prove any actionable negligence. In addition, the notice to the city of New York is fatally defective in that it fails to definitely point out the location of the alleged defect in the sidewalk, which it is claimed caused the accident. Callahan, J., dissents and votes to affirm.